          Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 1 of 14

                                                         0 RI GI f'J J~ L
Approved'~) ·fr;~  ETH A. ES~N S
             Assistant United States Attorney

Before:      THE HONORABLE BARBARA C. MOSES
             United States Magistrate Judge1                9MAG 6 247
             Southern District of New York '
                                                       .-·-
                                                   x
                                                            19 Mag. _ _ __
UNITED STATES OF AMERICA
                                                           RULE S(c) (3)
           - v. -
                                                           AFFIDAVIT
 JOSEPH BRANT,

                                Defendant.
                                                   :
 - - - - -    -   - -   -   -    - - - - - -   -   x

SOUTHERN DISTRICT OF NEW YORK,               SS:

          BRENDAN M. KEEGAN, being duly sworn, deposes and says
that he is a Deputy United States Marshal and charges as
follows:

          1.   On or about May 28, 2019, the United States
District Court for the Middle District of Pennsylvania issued a
warrant for the arrest (the "Arrest Warrant") of "Joseph Brant"
based on a petition from the Probation Office in the Middle
District of Pennsylvania, alleging that "Joseph Brant" violated
the terms of his supervised release. A copy of the Arrest
Warrant and the petition are attached as Exhibit A hereto and
incorporated by reference herein.

          2.   I believe that JOSEPH BRANT, the defendant, who
was transferred into federal custody on July 3, 2019, in the
Southern District of New York, is the same person as the "Joseph
Brant" who is wanted by the United States District Court for the
Middle District of Pennsylvania.

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          3.   I am a Deputy United States Marshal assigned to
the New York/New Jersey Fugitive Task Force.  I have been
personally involved in determining whether JOSEPH BRANT, the
defendant, is the same individual as the "Joseph Brant" named in
       Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 2 of 14



the Arrest Warrant. Because this Affidavit is being submitted
for the limited purpose of establishing the identity of the
defendant, I have not included in this Affidavit each and every
fact that I have learned. Where I report statements made by
others, those statements are described in substance and in part,
unless otherwise noted.

          4.   Based on my review of documents from the United
States District Court for the Middle District of Pennsylvania, I
know that, on or about May 28, 2019, the United States District
Court for the Middle District of Pennsylvania issued the Arrest
Warrant. The Arrest Warrant was based on a petition from the
Probation Office in the Middle District of Pennsylvania,
alleging that "Joseph Brant" violated the terms of his
supervised release.

          5.    On July 3, 2019, at approximately 10:30 a.m.,
JOSEPH BRANT, the defendant, was transferred to federal custody.
I asked BRANT to confirm his name and he stated that his name is
"Joseph Brant."

          6.   I reviewed a photograph of the "Joseph Brant"
named and sought in the Arrest Warrant obtained from a law
enforcement database. Based on my personal observations, the
photograph obtained from a law enforcement database appears to
depict JOSEPH BRANT, the defendant.




                     [Intentionally Left Blank]




                                    2
       Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 3 of 14



          7.   Accordingly, I believe that the "Joseph Brant"
sought in the Arrest Warrant is the defendant, JOSEPH BRANT.

          WHEREFORE, I respectfully request that JOSEPH BRANT,
the defendant, be imprisoned or bailed as the case may be.



                            ~
                           B~ENDAN M. KEEGAN
                           Deputy United States Marshal
                           United States Marshal Service

    to before me this
   ~of July, 2019.




THE HONORABLE BARBARA~C. MOSES
United States Magistrate Judge
Southern District of New York




                                   3
Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 4 of 14




          V LIHIHX:I
                          Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 5 of 14



U.S. Department or Justice
United Stat~-s Marshals Service
                                                                                                                                                  ®
                                                           DETAINER
       BASED ON VIOLATION OF PROBATION AND/OR SUPERVISED RELEASE
                                                            United States Marshal
                                                        Southern District of New York
                                                                          tOis1r1<"1J

                                                          500 Pearl Street, Suite 400
                                                            New York, NY 10007
                                                               212·331-7152
                                                            (Rt•/11rri   ..tddr.:u and Phall<'J

  l'it'Usr ~P<· or print nru1~1:

  TO:    Sheriff I Warden/ Inmate Records                                                DATE: 13 June 2019
         NY DOC, Manhattan Detention Complex                                      SUBJECT: BRANT. JOSEPH
         125 White Street                                                                 AKA: William, David; Griffin, James; Grant, Joseph
         New York, NY 10013
                                                                                  DOBISSN: 1012211966             097-54.0328
                                                                                         REF.# NY04309122Z               ARREST#: Ml9626831
                                                                                        USMS #: 72612-067 FJD#: 9796865
                                                                                          CR#; ISCRIS6


        Please accept this Detainer againi.1 the above-named subject who is currently in your custody. The United States District
        Court for the       MIDDLE                District of        PENNSYLVANIA               has is.'iued an arrest warrant
        charging the subject with vlolatlon or the conditions or probation and/or supen·ised release.

        Prior to the subject's release from your custody. please notify this office at once so that we may aslo>-ume custody if
        necessary. lfthc subject is transferred rrom your custody to another detention facility, we request that you forward our
        Detainer to said facility at the time or transfer and advise this office as soon as possible.

        The notice and speedy trial requirements of the Interstate Agreement on Detainers Act do NOT apply lo this Detainer,
        which is based on a federal probation/supervised release dolalion warrant.

        Please acknowledge receipt of this Detainer. Please pro\'ide one copy of this Detainer 10 the subject and FAX one copy to
        this office at 212-637 -6131
                                   F.-1.\'.\'o.




                                             RECEIP-r
                                                                                           ~rlf"m4c             fSig11att1r.'I
         Dt111!:
         Sig11r:cl:                                                                        Desiree West-Corbin.IRA
                      ----------------------------~                                                          r.Vdlllt 111111 Titlt:J
         By:
         ntlt:                                                                             Requested b)·: Michael Greco, United States Marshal



                                                                                                                                                 Form USM·lbD
                                                                                                                                                     RcY. 04iOS
                          Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 6 of 14

.I
 '
     'A0442
                 Case 3:15-cr-00156-JMM Document 78 *SEALED*
                (Rev. SJ9J} W11m111   ror Arrest
                                                                                                  Filed 05128/19 Page 1 of 2
                                                                                                                                     •             II
                                           UNITED STATES DISTRICT COURT                                                                            f
                            Middle                                     District of                            Penn!!.lvania                        !
            UNITED STATES OF AMERICA
                                                                                             WARRANT FOR ARREST
                               v.
                       JOSEPH BRANT                                            Case Number: 3:1S.CR·156


     To: The United States Marshal
         and any Authorized United States Officer

              YOUAREHEREBYCOMMANDEDwarrest~J-o_se.p_h_B~ta.n_t                              ____________________________
                                                                                                              Name

     and bring him or her forthwith to the nearest magistrate judge to answer a(n)

     O Indictment O Information 0 Complain O Order of court x Violation                                           O Probation Violation Petition

     charging him or her              (brier description or offense)



              VIOLATION OF CONDITIONS OF SUPERVISED RELEASE



     in violation of              Title 18             Uni&cd States Code. Scction(s)                                3148(b)


                                                                                UNITED STATES QJ~TBICT JUDGE
                                                                                Title or lssving OOker

                                                                                MAY 28, 2019 at Scrantor., Pennsylvania
                                                                                Dale and LocatiOll




     Bail fixed at$                                                          by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                         Name of Judii:ial Officer



                                                                        RETURN
        This warrant was received and Hecutcd with the arrest of the above-named defendant


      DAT! llECEIVEO            HAM! ANO ttn.E OF AltJt£STINO OfflCl!ll                    SIOHAlVRE OF AllREmNO OFflC'ER

     DATE OF ARREST
                           Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 7 of 14


                Case 3:15-cr-00156-JMM Document 77 *SEALED*                       Filed 05/28719 Page 1of3
    PIOIJ.12.c-MDPA (l/ZOl4)
                                           UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF PENNSYLVANJA
                                                     PROBATION OFFICE
j                              Petition for Wanant or Summons for Offender Under Supervision


l   Name or Offender: Joseph Brant

    Name of Sentencing .Judicial Officer: James M. Munley
                                                                   Docket Number: 3:1S..CR·1S6

t                                                  United States District Judge
i
I
I
    Date of Original Sentence; June 2, 2016
'
    Original Otlense(s):          18 U.S.C. § 2250(a): Failure to Register as a Sex Offende:, a Class C Felony

    Original Sentence: 41 Months in Prison
                                60 Months Supervised Release
                                $100 Special Assessment ($75 balance)

                                On September 26, 2018, supervision was revoked and Joseph Brant was sentenced to 8
                                months imprisonment and a S year term of supervised release ror violating the conditions
                                of his supervised release.

    Type of Supervision: Supervised Release

    Date Supenlsloa Commenced: February 7, 2019                       Espected End Date: February 6, 2024

    Muimam Sentence Upon Revocation: 2 Yean imprisonment and Lire term orSupervlsed Release


                                                  PETITIONING THE COURT

    Im To issue a wamnt
    0 To issue a summons                                                                                                   I




                                                                                                                           '
    The probation officer believes that the offender has violated lhe following condition(s} of supervision:

    Violation Number:                      Nature of NonCGmpliance:                                                        I
    Standard Condition #5                  You must live at a place approved by tile probation officer. If you plaa to
                                           change where you live or qytbiD1 •bout your Uvlaa arrangements (•ell
                                           .u the people you live with), you muat notify the probation omcer at leut
                                           10 days befon tbe cbange. If notifyJ01 tlle probation officer la advaace Is
                                                                                                                           I
                                           not possible due to uaaatlclpatecl eircumllaace1, you muat notify the
                                           probation ofDcer within 72 houn of becoming aware of• cha11ge or
                                           expected cbaage.


                                                                                                                 Ptp10U
                            Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 8 of 14

·1
                Case 3:15-cr-00156-JMM Document 77 *SEALED*                   Filed OS/28/19 Page 2 of 3
I
!    Prob.12c-MDPA (l l/l014)
     Standard Condition #6            You must aDow the probation officer to visit you at any lime at your home
                                      or elsewhere, aad you m•t permit tbe probation ofticer to take aay Items
                                      prohibited by the conditions of your supervision that be or she observes in
                                      plalnvlew.

     Addidoaal Coaditloa #5           Tbe defendant shall comply with the regbtration req uirementa of the sex
                                      oD'ender registration a1ency In any state where •e resides, is employed,
                                      carries on a vocation, or 1 a student, and abaU comply with all other
                                      requirements of the Sa Offender Registration and Notification Act.

                                      On February 7, 2019, Joseph Brant was released from the Bureau of Prisons
                                      and commenced supervision in the Southern District ofNcw York. He
                                      reponed that he resided at die Clarke Thomas Men's Shelter, New York, New
                                      York.
                                      On February 19, 2019, the probation office aUempted to make contact wi1h
                                      Joseph Brant at the Clarke Thomas Men's Shelter. The pmbation officer was
                                      infonned that 1hc subject left earlier that date and has not~

                                      On February 25, 2019, Joseph Brant reported to the probation office. He was
                                      questioned about not retu:miJJg to the shelter on February 19, 2019, and
                                      admitted to leaving the shelter to locations unknown and was not forthcoming
                                      regarding his whereabouts. The subject was directed to return to the approved
                                      shelter upon leaving the probation office. Joseph Brant failed to return to the
                                      shelter on this date, but did return the following day, February 26, 2019.

                                      On May 10, 2019, the probation office attempted to make contact with Joseph
                                      Bzant at the Clarke Thomas Men's Shelter. The probation officer was advUed
                                      that the subject left the shelter on April 29, 2019, and bas not returned or left a
                                      forwarding address. The probation officer called the subject's cell phone and
                                      left a voice message.

                                      On May 15, 2019, the probation office returned to the Clarke Thomas Men's
                                      Shelter to check if Joseph Brant had returned. The probation officer was
                                      advised that Che subject failed to return to the shelter.

                                      On May 16, 2019, die probation office made contact with the New York City
                                      Police Department•s New York State Sex Offender Unit Detectives with the
                                      New York State Sex Offender Unit confirmed that Joseph Brant still bad the
                                      Clarke Thomas Men's Shelter as bis registered address. Detectives also
                                      confinned with staff at the shelter that the last date Joseph Brant was at the
                                      shelter was April 29, 2019. Detectives report there is an open investigation on
                                      Joseph Brant's failure to rqislm' as required with 1bc state sex offender
                                      registration.

                                      To date, Joseph Brant bas failed to make contact with the probation office and
                                       the New York State Sex Offender Unit. His whc..-reabouts are
                                       unknown.

                                                                                                                  Ptp2orJ
                    Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 9 of 14




                                                                                                                    I
                                                                                        - -- ·--- .. ·-k- -
             Case 3:15-cr-00156-JMM Document 77 *SEALED*                     Filed 05/28/19 Page 3 of 3

Prob.12c-MDPA (1112014)
Additional Condition #1          You must partidpate in a su oft'ense specific treatment program and
                                 foDow the n1es and regulatlons of daat program. Tbe probatioa omcer                J
                                 will supel"\llle your partlclpatloa In tile program (provider, location,           (
                                 modality, duntion, Intensity, etc.) wlaieb could lllducle an evaluation and
                                 completion of any recommenW treatment.
                                                                                                                    \
                                 On Man:b 13, 2019, Joseph Brant attended his intake appointmcnl at lbc
                                                                                                                    I
                                 Counseling and Psychology Center, Inc, Brooklyn. New York, and wu
                                 recommended to attend weekly treatment sessions.

                                 On May 21, 2019, the probation officer spoke with Joseph Brant's sex offender
                                 therapist and was informed that the subject failed to attend tteatment sessions
                                 on May 9, 2019 and May 17, 2019. The last treatment session he attended was
                                 on April 25, 2019.

United States Probation Ofticer Recommendation:

181 The term of supervision should be
                                                                                                                    I
        181 Revoked
        0 extended for_ months, for a total 1erm of_ months.
l declare under penalty of perjury that the foregoing is true and correct.
                                                                                                                    I
Executed on:

ISi Karen A. Hunt May 21, 2019
Senior United States Probation Officer



THE COURT ORDER$:

0 No action
0 The issuance of a Warrant and that this Petition and Older be sealed until the Wmnnt is lodged as a detainer.
~e issuance ofa Wamnt and that the Warrant and this Petition end Order be sealed until the defendant's

a The issuance of a summons
0 Other




   #                                                                                                      hp Soll
                          Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 10 of 14



U.S. Department of Justice
United Stal'-'S Marshals Service
                                                                                                                                                 ®
                                                            DETAINER
       BASED ON VIOLATION OF PROBATION AND/OR SUPERVISED RELEASE
                                                             United States Marshal
                                                         Southern District of New York
                                                                        tDistrwl/

                                                           500 Pearl Street, Suite 400
                                                             New York, NY 10007
                                                                212-331-7152
                                                              (R<'tllrn .4ddr,•ss a11d Phmrt'I

  Pi<'aS<' IJP<',,, fNint nea1(1:

  TO:    Sheriff I Warden / Inmate Records                                            DATE: 13 June 2019
         NYDOC. Manhattan Detention Complex                                      SUBJECT: BRANT, JOSEPH
         125 White Street                                                               AKA: William, David; Griffin, James: Grant, Joseph
         New York. NY 10013
                                                                                 DOBISSN: 10/2211966                  XXX-XX-XXXX
                                                                                       REF.# NY04309122Z                    ARREST#:Ml9626831
                                                                                    USMS #: 72612-067 FID#: 979686S
                                                                                        CR#: ISCRIS6


        Please accept this Detainer against the above-named subject who is currently in your custody. The United States District
        Court for the       MIDDLE               District of        PENNSYLVANIA                has is.o;ued an arrest warrant
        charging the subj"t with \'lolatlon or the condidons of probation and/or supen·lsed release.

        Prior to the subject's relea.o;e from your custody. please notify this office at once so thal we may assume custody if
        nee~.       If the subject is transferred from your custody lo another detention facility, we request that you forward our
        Detainer 10 said facility at the time of transfer and advise this office as soon as possible.

        The notice and speedy trial requirements of the Interstate Agreement on Detainers Act do NOT apply to this Detainer.
        which is based on a Federal probation/supervised release violation warrant.

        Plea..;e acknowledge receipt orthis Detainer. Please provide one copy of this Detainer to the subject and FAX one copy 10
        this office at 212-637-6131
                                    f:.f.\'.\'o.




                                                                                                                        YI/
                                                                                         ~#~'.::.:...:-~-=---~-
                                                                                                 INiy ,....,,_                            ~'
                                              RECE1r·r

                                                                                                                    fSig1111mr.·1
         Dt1tc!:
         Sig11i:cl:                                                                      Dcsiri..<c: West-Corbin.IRA
         8)':
                      ---------------------------------                                                          t.\'nme 111111 Titlt:J

         Title:                                                                          Requested by: Michael Greco, United States Marshal



                                                                                                                                                l'onn USM·lbO
                                                                                                                                                    Rev. 04'0S
                           Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 11 of 14

.I                                                                                                                                                 I
 i
     .....0442
                  Case 3:15-cr-00156-JMM Document 78 *SEALED*
                  (Rev. Sl9J} Wamat   ror Arrest
                                                                                                   Filed 05/28/19 Page l of 2
                                                                                                                                     •             l
                                                                                                                                                   i
                                                                                                                                                   I
                                           UNITED STATES DISTRICT COURT                                                                            i
                                                                                                                                                   lI
                            Middle                                    District of                              Penns.xlvania

             UNITED STATES OF AMERICA
                                                                                               WARRANT FOR ARREST
                                v.
                         JOSEPH BRANT                                        Case Number: 3:1S-CR·l56


     To: The United States Marshal
         and any Authorized United States Officer

                 YOU ARE HEREBY COMMANDED to arrest                                        h..,Ry,q.,nout.....__ _ _ _ _ _ _ _ _ _ _ _ __
                                                                         _.JLllo..,sc...,p...
                                                                                                               Na-

     and bring him or her forthwith to the nearest magistrate judge to answer a(n)

     0 Indictment O Information O Complain O Order of court x Violation                                           0 Probation Violation Petition

     charging him or her              (brief dcKription or offense)




                 VIOLATION OF CONDITIONS OF SUPERVISED RELEASE



     in violation of              Title 18            United States Code, Section(s)                                 3148(b)


                                                                               UNIT[D STATES DISJRICT .WDGE
                                                                               Tille   or Issuing omcer
                                                                               MAY 28, 2019 at Scrantor., PeMsylvaoia
                                                                               Date and Location




     Bail fixed at S                                                        by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                          Name or ludicill Officer



                                                                       RETURN
         This warrant was received and executed with the arrest of the above-named defendant


      DAT! alEC'!IVl!D          NAMZ AHO mu o• ARlES11NOOfFICER                             SIONAlVJtE OF AJlREmNO omca

      DATE OF ARl!ST
                           Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 12 of 14


                Case 3:15-cr-00156-JMM Document 77 *SEALED*                       Flied 65/28719 Page 1of3

    l'rob.12c-MDPA (1/lOl 4)
                                           UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF PENNSYLVANIA
                                                PROBATION OFFICE

l                              Petition for Warrant or Summons for Offender Under Supervision

I   Name or Offender: Joseph Brant                                 Docket Number: 3:lS-CR·lS6

I
!
    Name of Sentencing Judicial Officer: James M. Munley
                                         United States District Judge
                                                                              I
I
I
I   Date of Original Sentence; June 2, 2016
!
    Oripaal Olleme(s):            J8 U.S.C. § 2250(a): Failure ro Register as a Sex Offende:, a Class C Felony

    Original Sentence: 41 Months in Prison
                       60 Months Supervised Release
                       $100 Special Assessment (S7S balance)

                                On September 26, 2018, supervision was revoked and Joseph Bnmt was senteneed to 8
                                months imprisonment and a S year term of supervised release for violating the conditions
                                of his supervised release.
    Type of Supenislon: Supervised Release

    Date Supervision Commenced: February 7, 2019                      Espected End Date: February 6, 2024

    Muimum Sentence V pon Revocation: 2 Yean imprisoament and Life term of Supervised Release


                                                  PETITIONING THE COURT

    181 To issue a warrant
    0 To issue a summons
                                                                                                                           i
    The probation officer believes that the offender has violated lhe following condition(s) of supervision:               i
    Violation Nwnber.                      Nature of Noncompliance:                                                        J

    Standard Condition #5                  You must live at a place approved by tile probation omcer. If you plan to
                                           change where you live or U)'tbiDa.about your IMna anan1emeats (such
                                           o the people you live wltb), you mutt aodfy tbe probation oftlcer at leut
                                           10 days before tbe claance. If notifying tbe probation omcer la advuee Is
                                                                                                                           I
                                           not poulble due to uaantldpated circumstances, you must notify tbe
                                           probadoa oftlcer within 72 hoan of becomiag aware ol a d:aaage or
                                           e:ipectecl change.



                                                                                                                 '9loCJ
                         Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 13 of 14

·1
               case 3:15-cr-00156-JMM Document 77 *SEALED* Filed OS/28/19 Page 2of 3
I
I    Prob.12c-MDPA (U/2014)
     Standard Condition #6         You must allow the probation officer to visit you at aay time at your home
                                   or elsewhere, and you must permit the probation omcer to take any Items
                                   prohibited by the eondltions of your supervision that be or sbe observes in
                                   plain view.

     Additional Condltfoa #5        Tbe defendant 1ball comply wltb tbe regiltratioa requirements or tbe sex
                                    offender ,.Utratloa agency la any state wbere Ile reslda, Is employed,
                                    earrles on a vocation, or 1 a student, and abaU comply with all other
                                    requirements of tbe Sa. Otrender Registration and Notlfleatlon Act.

                                    On February 7, 2019, Joseph Brant was released from the Bureau of Prisons
                                    and commenced supervision in the Soutbem District of New York. He
                                    reponed 1hat he resided al lbe Clarke Thomas Men's Shelter, New York, New
                                    York.

                                    Oa February 19, 2019, the probation office attempted to make contact with
                                    Joseph Brant al the Clarke Thomas Men's Sheltt..-r. The probation officer was
                                    infonned that the subject left earlier that date and has not returned.

                                    Oa February 25, 2019, Joseph Brant ieported to the probation office. He was
                                    questioned about not rctumin& to the shelter on February 19, 2019, and
                                    admitted to leaving the shelter to locations unknown and was not forthcoming
                                    regardina his wbeieabouts. the subject was directed to retum to the approved
                                    shelter upon leaving the probation office. Joseph Brant failed to n:tum to the
                                    shelter on this date, but did retwn the following day, February 26, 2019.

                                    On May 10, 2019, the probation office attempted to make contact with Joseph
                                    Brant at tbe Clarke Thomas Men's Shelter. The probation officer was advised
                                    that the subject left the shelter on April 29, 2019, and bas oot ietumed or left a
                                    forwarding address. The probation officer called the subject•s cell phone and
                                    left a voice message.

                                    On May IS, 2019, the probation office returned to the Clarke Thomas Men's
                                    Shelter to check if Joseph Brant had returned. The probation officer was
                                    advised that the subject failed to return to the shelter.

                                    On May 16, 2019, the probation office made contact with the New York City
                                    Police Department•s New York State Sex Offender Unit. Detectives with the
                                    New York State Sex Offender Unit confirmed that Joseph Brant still bad the
                                    Clarke Thomas Men's Shelter as his registered address. Detectives also
                                    confirmed with staff al the shelter that the last date Joseph Brant was al the
                                    shelter was April 29, 2019. Detectives report lhi:re is an open investigation on
                                    Joseph Brant's failure to iqister as required with the state sex offender
                                    registration.

                                    To date, Joseph Brant bas failed to make contact with the probation office and       ,-
                                    the New York State Sex Offender Unil His whereabouts arc
                                    unknown.

                                                                                                               r.p2or>
                      Case 1:19-mj-06247-UA Document 1 Filed 07/03/19 Page 14 of 14


              Case 3:15-cr-00156-JMM Document 77 *SEALED*
                                                                                        -   -- ----   ...
                                                                             Filed 05/28/19 Page 3 of 3
                                                                                                            ·-- -

Ploll.t2oMDPA (I ll.2014)                                                                                           1
Additional Condition #1          You must pll"tldpate lD a ses offense specific treatment proaram and
                                 foDow the rules and regulations of that prognm. Tbe prohatioa officer              J
                                 wlll supervise your participation In the program (provider, location,
                                 modallt;y, duntioa, Intensity, etc.) which eould IDdude an evaluation and
                                                                                                                    I
                                 eompledon or aay reeommencled treatment.
                                                                                                                    iI
                                 On Much 13, 2019, Joseph Brant attended bis intake appoin1mcnt at the
                                 Counseling and Psychology Center, Inc, Brooklyn, New York, and was
                                 recommended to attend wcckly treatment sessions.

                                 On May 21, 2019, the probation officer spoke with Joseph Brant's sex offender
                                 therapist and was informed that the subject failed to attend treatment sessions
                                 on May 9, 2019 and May 17, 2019. The last treatment session he anended was
                                 on April 25, 2019.
United States Probation Omeer Reeommendatloa:

181 The term of supervision should be
        181 Revoked
        0 extended for
                            -months, for a total term of
                                                           -   months.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on:

ISi Karen A. Hunt May 21. 2019
Senior United States Probation Officer



THE COURT ORDER$:

0 No action
0 The Issuance of a Wmant and that this Petition and Order be scaled until the Wanant is lodged as a decaincr.
~issuance of a Warrant and that the Warrant and this Petition and Order be sealed until the defendant's

a The issuance of a summons
 0 Other




    #                                                                                                     hpJotl
